Title: To George Washington from Francis Hopkinson, 1 December 1788
From: Hopkinson, Francis
To: Washington, George



Dear Sir,
Philada Decr 1st 1788

There is all the Difference in the World between a Thing done, & a Thing to be done. A Thing to be done is exposed, like our new Constitution, to all Manner of Criticisms, Objections, Oppositions, Reasonings true & false, with Arguments & Apprehensions founded on future Consequences, possible and impossible. On the Contrary, a Thing done, unless it is a very bad thing indeed, is not only generally admitted, but often even zealously supported, beyond it’s real Merits—The Tide of Prejudice flows in its Favour.
Had I asked your Permission to compose, & dedicate to you a Book of Songs, you would, probably, have said—“Your Scheme is full of Inconsistency—You are neither a Poet nor a Musician, & yet you would write Verses & set them to Music—and you would dedicate your Work to me, knowing that I can neither

play Musick nor sing Songs—you certainly mean that we should both be laugh’d at”—To which I should then reply—1st “If no Authors had ever written but on such Subjects as they thoroughly understood, our Libraries would be but small[.] Upon a moderate Calculation I suppose that one fourth of our Systems of Philosophy, one half of the physical & medical Authors, three fourths of the learned Writers in polemick Divinity & not one of the numerous metaphysical Enquirers, had made their Appearance in the World—And 2dly If no Works can with Propriety be dedicated to you but on such Subjects in which you are yourself a Master, the sooner you employ Tutors to instruct you in every Branch of human Learning the better—you have no Time to loose—for I foresee Crowds of American Authors on all Subjects, Projectors, Schemers & Contrivers, presenting their Works to your Notice & honouring them with your Name”—I say, such would be my Answer then—My apology now is much shorter—The thing is done—I have composed the Songs, I have set them to Musick, & I have dedicated them to you, And, therefore, instead of objecting to, we had better join in defending the Measure as well as we can.
These Songs were composed occasionally for the Use of my Daughters, without any View to Publication. When I found they had accumulated to 7 or 8 Songs I thought of publishing them, from an Ambition of being recognized as the first Citizen of the United States who had produced a Work of this kind—And I dedicated my Work to you, because I love and respect you—And this is the Truth, the whole Truth, & nothing but the Truth so help me Apollo & the Nine Muses.
With my best Regards to Mrs Washington I am, Dear Sir Your sincerely affectionate Friend & humble Servant

Fras Hopkinson

